DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 5/14/21, amended claim(s) 1-6 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 1 is objected to because of the following informalities: “user device detect a muscle” (lines 6-7) appears that it should be “user device to detect a muscle.”
Claim 5 is objected to because of the following informalities: “vibration elements of based” (line 5) appears that it should be “vibration elements based.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first programmable electronic device configured to use …,” which corresponds to “a laptop, a mobile phone, a computing system comprised of a cluster of processors, a smart mobile device, a smartphone, a tablet device, personal digital assistant, a personal entertainment device, a smart watch, or a bracelet” (see page 9, lines 14-18 of Applicant’s specification as originally filed); “a first programmable user interface to obtain activity information related to a subject’s activity when using a user device,” which has not corresponding structure (Examiner’s Note: Applicant’s specification defines the “activity acquisition unit” as being a “a programmable user interface, a keyboard, a touchscreen, a mouse, a remote control, a camera, and/or a joystick” (see page 5, lines 32-33 of Applicant’s specification as originally filed), but fails to further define what the “programmable user interface” is); “a second programmable electronic device to obtain gaze information related to the subject’s gaze when using the user device to detect a muscle seizure of the subject when using the user device by determining that the activity information indicates a reduction in said subject’s activity using the user device and that the gaze information indicates that the subject’s gaze is directed to said user device, and generate a controls signal after detecting a muscle seizure of the subject,” which corresponds to “a laptop, a mobile phone, a computing system comprised of a cluster of processors, a smart mobile device, a smartphone, a tablet device, personal digital assistant, a personal entertainment device, a smart watch, or a bracelet” (see page 9, lines 14-18 of Applicant’s specification as originally filed); “a plurality of vibration elements … configured to vibrate in response to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “a first programmable user interface to obtain activity information related to a subject’s activity when using a user device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, there is a lack of written description of that subject matter.
For claim 1, the claim language “a plurality of vibration elements … that are configured to vibrate in response to the control signal,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, there is a lack of written description of that subject matter.
For claim 1, the claim language “wherein the first programmable electronic device is configured to determine which vibration element of the plurality of vibration elements should be activated in order to reduce the muscle seizure of the subject” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-6 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “a first programmable user interface to obtain activity information related to a subject’s activity when using a user device” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, it is unclear what structures cover read on this language and what structures do not.  The claim is examined as meaning anything, whether it be a structure or not (i.e., such as a manipulation), that is capable of performing the functional language.
For claim 1, the claim language “a plurality of vibration elements … that are configured to vibrate in response to the control signal” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Therefore, it is unclear what structures cover read on this language and what structures do not.  The claim is examined as meaning anything, whether it be a structure or not (i.e., such as a manipulation), that is capable of performing the functional language.
Dependent claim(s) 2-6 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.
For claim 1, the claim language “a plurality of vibration elements, attached at different limbs of the subject” is directed to or encompasses a human organism.  Specifically, since the vibration elements are ”attached” to the limbs of the subject, the subject is necessarily involved in the claim.
Dependent claim(s) 2-6 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-6 is/are rejected under 35 U.S.C. 101.
Allowable Subject Matter
Claim(s) 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
U.S. Patent Application Publication No. 2017/0231490 to Toth et al. discloses a device for detecting muscle seizure of a subject (Abstract) (para [0222]), said device comprising: a first programmable electronic device (140) (Fig. 1a) (para [0256]) configured to use a first programmable user interface to obtain activity information related to a subject’s activity when using a user device (para [0205]) (also see para [0314]), a second programmable electronic device to obtain gaze information related to the subject’s gaze when using the user device (para [0107]) to detect a muscle seizure of the subject when using the user device (para [0222]) by determining that the activity information indicates a reduction in said subject’s activity using the user device (para [0314]) and that the gaze information indicates that the subject’s gaze is directed to said user device (para [0107]), and generate a control signal (para [0181] and/or [0202]), after detecting a muscle seizure of the subject (para [0222]); and a plurality of vibration elements (para [0181] and/or [0202]), attached at different limbs of the subject (see Fig. 1a), that are configured to vibrate in response to the control signal (para [0181] and/or [0202]).
However, the prior art of record does not expressly disclose, nor render obvious, the ordered combination of elements in the claim(s).
Response to Arguments
Applicant's arguments filed 5/14/21 have been fully considered, but they are moot in view of the new grounds rejection necessitated by Applicant’s amendments to the claim(s).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791